Banke, Judge.
The appellant sued to collect on a note made under the Industrial Loan Act (Code Ann. § 25-301 et seq.). The trial court found that the note was void as a matter of law and granted the appellee’s motion for summary judgment.
1. Under the record as it existed at the time the trial court ruled on the motion, it appears that the appellant had made conflicting disclosures as to the amount of the premium charged for credit accident and health insurance. Under Code Ann. § 25-319, the amount of all such insurance premiums must be shown "in clear terms” at the time the loan is made. Otherwise, the note is null and void under Code Ann. § 25-9903. See, e.g., Moore v. Am. Fin. System, 236 Ga. 610 (225 SE2d 17) (1976); Patman v. General Fin. Corp. of Ga., 128 Ga. App. 836 (198 SE2d 371) (1973); Credithrift of America, Inc. v. Mason, 143 Ga. App. 793 (1977). The trial court was accordingly correct in granting summary judgment to the appellee.
2. On the day that this appeal was docketed the *482appellant filed with the clerk of the court below certain documents purporting to be copies of the insurance policies issued in connection with this loan transaction. These documents were subsequently transmitted to this court for inclusion in the record on appeal. However, since these documents were not made a part of the record before the trial court, we have not considered them, nor any issue based on them, in ruling on this appeal.
Argued October 12, 1977
Decided January 5, 1978.
Galis, Timmons, Andrews & Head, William C. Head, for appellant.
John E. Kardos, for appellee.

Judgment affirmed.


Shulman and Birdsong, JJ., concur.